Citation Nr: 0213940	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a low back 
disorder with radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The appellant had active service from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Regional Office (RO) which denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for a low back disorder 
with radiculopathy.  

During the appeal, the veteran changed his residence and the 
RO in Phoenix, Arizona, has assumed jurisdiction.  

By letter received in October 2000, the veteran indicated 
that he was seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This issue is 
referred to the RO for the appropriate action.  

The record reflects that the veteran indicated that he no 
longer desired a hearing.  Thus, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2001).  


FINDINGS OF FACT

1.  The appellant underwent a laminectomy at L4-5 at a VA 
Medical Center (VAMC) on February 16, 1978.  At discharge in 
March 1978 he had no complaint and was ambulating very well.  

2.  The competent evidence does not show additional 
disability as a result of surgery at a VAMC in February 1978.  



CONCLUSION OF LAW

The appellant is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for surgery 
at a VAMC on February 16, 1978.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records show that the appellant underwent a 
right laminectomy at L4-5 on February 16, 1978.  The 
impression of lumbar myelography prior to surgery in February 
1978 was large right lateral L4-5 herniated disc.  

The February 16, 1978 description of the surgical procedure, 
includes the following information:  Bleeding throughout the 
procedure was profuse and difficult to control.  It was felt 
that a satisfactory explanation of the myelogram shadow had 
not been found and therefore the search continued for 
extruded disc material.  A portion of the spinous processes 
of L4, being the inferior portion and superior portion of L5, 
were excised with a gouge to increase the exposure; the 
paravertebral muscles were also elevated from the spinous 
processes and laminae of L4 and L5 and incompletely from L3-
S1, and a Taylor retractor inserted on the left side.  The 
ligamentum flavum was then excised from between the spinous 
processes and the cord further mobilized and retracted toward 
the left.  The annulus was removed over the left of the 
midline but still no extruded disc material was encountered.  
While the procedure was not felt to be completely 
satisfactory, blood loss had reached four units, and two 
units were administered.  Blood pressure, noted to have 
remained constant, had fallen and the procedure was 
terminated.  It was possible that the loose material found 
within the disc space had returned to the disc space with the 
appellant relaxed under anesthesia.  It was also felt that 
the region of the L5-S1 had been adequately decompressed by 
removal of portions of the laminae and the ligamentum flavum, 
also extending out to the foramen.  The level of exposure was 
felt to be certain as an x-ray examination on the table was 
obtained to identify the level.  Bleeding was noted to have 
been further controlled with cautery of muscular vessels, 
bilaterally, and Gelfoam placed over the dura and over the 
root, which remained intact.  

The inpatient records note that on the evening following 
surgery, the appellant was administered Dilaudid for pain 
relief.  His respirations were noted to have to become 
depressed and he was unable to be aroused.  He subsequently 
administered Navacain and immediately responded.  The report 
notes that his pain medication was changed to a smaller dose.  
His postoperative course was otherwise noted to be very good.  
The record states that he was soon ambulating with very 
little discomfort.  At discharge in March 1978, the appellant 
was noted to be ambulatory and to have no complaint. 

In a May 1989 report, the appellant's private physician, J. 
R. P., M.D., stated that he had reviewed 1988 x-ray 
examinations of the appellant's lumbosacral spine.  He 
reported that there appeared to be a surgical defect in the 
inferior aspect of the spinous process of L4 and superior 
aspect of the spinous process of L5.  There was slight disc 
space narrowing at L4-5 on the right side.  There appeared to 
be no evidence of spinal fusion.  

Treatment records from the appellant's private physician, B. 
M., M.D., reflect that the appellant had a sudden onset of 
severe pain in his right lower extremity while lifting heavy 
tables at work.  On examination, he walked without 
hesitation.  He could walk on his heels and toes without 
difficulty.  The records note that x-ray examination of the 
lumbar spine in October 1991 revealed five nonrib bearing 
lumbar vertebra.  The articular facts were symmetrical.  He 
had spurring posterior at L4-5 with anterior superior 
osteophytes at L4.  The lumbosacral angle was increased.  The 
examiner stated that there was apparently a bone fusion block 
which showed a line suggestive of perhaps a fracture through 
that block posteriorly between L5-S1.  He observed no fusion 
bone at L4-5.  The articular facet at L4-5 was irregular, 
suggesting bone had been applied there or some work had been 
done at L4-5.  The report indicates that the anterior aspect 
of the spine at L5 was suggestive that an H graft had been 
applied to that region at some time in the past, which he 
assumed was in 1978, noted to be at the time of the other 
injury.  The report notes that there was no lysis or 
listhesis type of defects.  

A CT (computed tomography) scan in October 1991 was noted to 
disclose some slight bulging, perhaps at L3-4.  At L4-5, 
there was articular sclerosis at the facet joints.  No 
laminectomy site was seen at the L4 level.  There was 
hypertrophic spurring at L4-5 in general at the facets.  At 
L5-S1, there was scar tissue versus disc material to the 
right side, which was noted to be the symptomatic side.  
There was relative spinal stenosis by configuration at L5-S1, 
bilaterally.  Laminectomy was seen at perhaps the inferior 
aspect of the L4 on the right side.  At L5, no true 
laminectomy was seen.  There was disc material again noted at 
L4-5 and L5-S1.  At L4-5 it was to the right, at L5-S1 it was 
to the left and central.  There was encroachment upon the 
existing nerve roots at the L5 region.  The bone window 
showed hypertrophic facets at L5-S1, bilaterally.  There was 
some evidence of calcifications on the superior aspect of the 
L5 lamina on the left side, but not on the right side.  

The diagnoses were status post laminectomy L5-S1 with fusion 
in 1978 with questionable solidity to the fusion, recent 
spraining injury and possible further disc herniation at L5-
S1 to the right and central as evidenced on CT scan and by 
clinical examination, and degenerative disc disease, possible 
prior disc excision at L4-5 with scar tissue or further 
herniation at L4-5.  A myelogram in January 1992 disclosed 
amputation of the right L5 nerve root on the myelographic 
column.  There was slight anterior extradural defects at the 
level of L4-5.  There was a slight defect seen impinging upon 
the right side of the myelographic column extending from the 
L4-5 down inferiorly, and the exiting L5 nerve root was not 
identified.  It was slightly postulated that there was a disc 
at the level of L4-5 which was slightly effacing the anterior 
CSF at this level with the disc extending inferiorly and 
involving the right L5 nerve root in the lateral recess.  The 
impressions contained in the October 1991 report of x-ray 
examination are mild to moderate disc space narrowing at L4-5 
with probable previous laminectomy at L4; abnormal soft 
tissue opacity in the anterior epidural space at L4-5 which 
was noted to possibly represent epidural fibrosis or residual 
recurrent disc herniation and mild to moderate facet joint 
arthrosis; and suspect abnormal soft tissue opacity in the 
left anterior epidural space at L5-S1 with degenerative disc 
disease at L5-S1.  The findings were noted to suggest the 
possibility of a left lateral disc herniation.  

A March 1994 VA report of examination notes a failed low back 
syndrome.  The report notes that he was a psychiatric 
technician for 25 years.  

In an April 1995 statement, the appellant stated that during 
laminectomy in 1978 he was in the operating room for at least 
12 hours and died on the operating table because of loss of 
blood.  He stated that he had to be closed up as a result of 
risks.  He indicated that he was told that a complete fusion 
of his back had been performed but that it had been an 
incomplete fusion.  He further stated that he was overdosed 
on medications to which he was allergic.  He claimed that 
after one week in the hospital he left and never returned for 
rehabilitation because he was scared he would be killed.  He 
stated that he went into respiratory arrest during the 
hospitalization and received no help.  He stated that he was 
disabled as a result of his back problems.  

On VA examination in March 1996, the diagnosis was status 
post lumbar diskectomy and fusion with evidence of right-
sided L5 radiculopathy permanent nerve injury and pain.  The 
examiner stated that due to the chronic nature, it most 
likely represented a chronic permanent nerve injury.  

In a June 1997 claim, the appellant stated that the VA 
Medical Center was supposed to have performed a complete 
fusion of his back.  He stated that he found out that an 
incomplete fusion had been done because he had bled too much.  
He asserted that as a result of the surgery, he had nerve 
damage and pain to both his right and left leg.  

In a statement received in April 1999, the appellant's 
brother stated that his brother's health had deteriorated 
over the past 20 years, and particularly his back and legs.  
The appellant's son stated that it had been almost six years 
since his father had been able to do things with him, such as 
fishing and bowling.  The appellant indicated that he had an 
allergic reaction to morphine administered which resulted in 
respiratory arrest.  He attributed leg and back pain to an 
incomplete laminectomy.  He stated that he did not return to 
the VAMC because he feared for his life.  He stated that no 
rehabilitation had been offered.  He indicated that medical 
records in association with the surgery were missing.  

Criteria

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. CT. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect to the regulation's inclusion of a fault or 
accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement, which was struck down by the Supreme Court.  

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.  

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
appellant's appeal was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the December 1998 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the March 1999 statement of the case and the 
March 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the December 1998 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in July 2002, he was 
advised of the procedures by which to submit additional 
evidence, request a hearing, and change representatives.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
while the appellant has asserted that there are additional 
records pertaining to the laminectomy in 1978, there is no 
indication that additional records are available.  By letters 
dated in November 1997, the RO requested the medical records 
in association with the 1978 laminectomy from the VAMC where 
the surgery was performed, as well as from the veteran.  In 
September 1998, the VAMC provided copies of the medical 
records.  The veteran has not identified specific records 
that he claims are missing and has not stated that the 
claimed records would be relevant to his claim.  The Board 
notes that the appellant was afforded an opportunity to 
present evidence and argument in support of his claim and did 
so in April 2000.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the post-Gardner and pre-
October 1997 version of 38 U.S.C.A. § 1151 is generally 
considered to be more favorable to appellants, since it has 
been interpreted as not requiring any "fault" by VA for a 
claimant to recover.  A claimant merely must establish that 
additional disability, resulted from VA medical treatment.  
Accordingly, this is the version of the law which will be 
applied by the Board.  

The pre-amendment version of § 1151 provides, in relevant 
part, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ... not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. 38 U.S.C.A. § 1151 (West 1991).  

The veteran asserts that a laminectomy at L4-5 in February 
1978 at a VAMC resulted in additional disability.  
Specifically, he has attributed back and leg pain to a 
claimed incomplete laminectomy.  The Court has held that a 
lay witness is not capable of offering evidence involving 
medical knowledge such as causation of a particular disorder.  
Espiritu v Derwinski 2 Vet App 492, 494 (1992).  While the 
record indicates that the appellant worked at a hospital, 
there is no indication that the appellant is a medical 
professional.  Thus, his opinion is not competent evidence in 
this matter.  

There is no competent opinion of record that the 1978 
laminectomy resulted in additional disability.  While the 
records indicate that the surgical procedure was not 
completely satisfactory as a result of profuse bleeding 
during surgery, the Board is unable to locate any authority 
to support the proposition that such is tantamount to 
additional disability within the meaning of VA laws and 
regulations.  Rather, we construe the term disability used in 
38 U.S.C.A. § 1151 to have the same meaning as that term has 
in other statutes and regulations, and as previously defined 
by the Court.  In Hunt v Derwinski, 1 Vet. App. 292, the 
Court stated that "the term 'disability' means impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions."  Hunt at 296.  See also 
38 C.F.R. § 4.1.  The Board notes that the surgical report 
notes that the bleeding had been controlled.  
Postoperatively, he was noted to have no complaints and was 
ambulating well.  

The Board notes that the veteran sustained another back 
injury in 1991.  A failed back syndrome and permanent nerve 
injury were noted in March 1994 and March 1996, respectively.  
However, neither report indicates that additional disability 
resulted from the 1978 VA surgery.  

As to the appellant's assertions in relation to an allergic 
reaction resulting in respiratory distress, the evidence 
shows that following a reaction to pain medication, his 
medication was reduced and he responded immediately.  His 
postoperative course was otherwise noted to be very good.  
Regardless, he has not identified a disability, within the 
meaning of the law, as a result of his claimed respiratory 
distress.  Consequently, this contention is without merit.

The evidence establishes that the appellant did not have 
additional disability as a result of a surgery at L4-5 at a 
VAMC.  In summary, absent additional disability the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

